Citation Nr: 0911070	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  07-27 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance of another person, or on 
account of being housebound.  

2.  Entitlement to automobile and adaptive equipment or to 
adaptive equipment only.


REPRESENTATION

Appellant represented by:	S. Booth, Attorney at Law


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran had active military service from October 1943 to 
February 1946. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from October 2006 and July 2007 Department of Veterans 
Affairs (VA) rating decisions.  The earlier decision was 
issued by the VA Tiger Team special processing unit in 
Cleveland, Ohio, and the latter decision was issued by the VA 
Regional Office (RO) in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The veteran is not so helpless as to be in need of 
regular aid and attendance due to service-connected 
incapacity that requires care or assistance on a regular 
basis to protect him from hazards or dangers incident to his 
daily environment.  

2.  The veteran has not permanently lost the use of both feet 
due to service-connected disability.

3.  The veteran is not shown to be, as a result of his 
service-connected disabilities, permanently bedridden or so 
helpless as to be in need of the regular aid and attendance 
of another person; or substantially confined to his dwelling 
and its immediate premises.

4.  Competent and credible medical evidence reflects that the 
Veteran has a service-connected leg length discrepancy of 7-
inches.





CONCLUSIONS OF LAW

1.  The criteria for special monthly compensation based on 
the need for the regular aid and attendance have not been 
met.  38 U.S.C.A. §§ 1114, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.350, 3.352 (2008).

2.  The criteria for special monthly compensation based on 
housebound status have not been met.  38 U.S.C.A. §§ 1114, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.350, 3.352 (2008).

3.  The criteria for entitlement to automobile or adaptive 
equipment are met. 38 U.S.C.A. §§ 2101(a), 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.350, 
3.808, 4.63 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  Upon receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and his or her representative, if any, of 
any information and any medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  VA must also inform the claimant of any 
information and evidence not of record that VA will seek to 
provide and that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, adequate notice was provided in February, April, 
and May 2007 notice letters sent to the Veteran.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008).  If the diagnostic code 
under which the disability is rated contains criteria 
necessary for entitlement to a higher rating that would not 
be satisfied by simply demonstrating a noticeable worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), VA must 
provide general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, VA's notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores, at 43-44. 

VA's duty to notify was satisfied by way of letters sent to 
the claimant in February, April, and May 2007 that address 
all notice elements and were sent prior to the initial July 
2007 decision in this matter.  The letters informed the 
claimant of what evidence was required to substantiate the 
claims and of the claimant's and VA's respective duties for 
obtaining evidence. 

The notice letters were not sent prior to the October 2006 
rating decision that denied aid and attendance and housebound 
benefits, however.  Under such circumstances, VA's duty to 
notify may not be "satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to initial adjudication, the timing problem was cured 
by Board remand for the issuance of notice followed by 
readjudication of the claim) see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (issuance of notification 
followed by readjudication of the claim, such as a statement 
of the case (SOC) or supplemental statement of the case 
(SSOC), cures a timing defect).  

In this case, the timing error is not unfairly prejudicial to 
the claimant because the actions taken by VA after providing 
notice cured the timing error.  VA has re-adjudicated the 
case by way of an SOC issued in July 2007 after notice was 
provided.  The claimant had an opportunity to participate in 
his claim and has been allowed time to respond to the SOC.  
For these reasons, it is not unfairly prejudicial to the 
claimant for the Board to adjudicate the claim.  

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining service treatment records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and 
adjudication may proceed without unfair prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA 
has obtained relevant treatment reports and the claimant was 
afforded VA medical examinations.  In June 2007, the Veteran 
reported that since a 100 percent disability rating was 
awarded in 1988, his disabilities had worsened in severity 
and rendered him housebound; however, he did not assert that 
service-connected disabilities had worsened since his 2006 
and 2007 VA examinations.  Thus, further examination prior to 
adjudication is not indicated.  Neither the claimant nor his 
attorney has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary 
for fair adjudication of the claims that has not been 
obtained.  Hence, no further notice or assistance to the 
claimant is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

Aid and Attendance or Housebound Status

Special monthly compensation is payable if the veteran, as 
the result of service-connected disability, has suffered the 
anatomical loss or loss of use of both feet, or of one hand 
and one foot, or is blind in both eyes, with 5/200 visual 
acuity or less, or is permanently bedridden or so helpless as 
to be in need of regular aid and attendance.  38 U.S.C.A. 
§ 1114(l); 38 C.F.R. §§ 3.350 (b); 352 (a).

Determinations as to the need for aid and attendance must be 
based upon the actual requirements for personal assistance 
from others.  The criteria for determining that a veteran is 
so helpless as to be in need of regular aid and attendance 
are set forth at 38 C.F.R. § 3.352(a), which requires: 
Inability of the claimant to dress or undress him or herself 
or to keep him or herself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without assistance; inability of 
the claimant to feed him or herself through loss of 
coordination of upper extremities or through extreme 
weakness; Inability to attend to the wants of nature; or, 
incapacity, either physical or mental, that requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
It is not required that all of the disabling conditions 
enumerated be present before a favorable rating may be made.  
The particular personal functions which the claimant is 
unable to perform should be considered in connection with his 
or her condition as a whole, and the need for aid and 
attendance must be regular, not that there be a constant 
need.  38 C.F.R. § 3.352(a).

An individual who is bedridden shall also be considered to 
require regular aid and attendance.  "Bedridden" constitutes 
a condition which through its essential character actually 
requires that an individual remain in bed.  The fact that a 
claimant has voluntarily taken to bed or that a physician has 
prescribed bed rest for a lesser or greater portion of the 
day to promote convalescence or cure will not suffice.  Id.

The most recent rating decision of record reflects that the 
service-connected disabilities and corresponding disability 
evaluations are as follows: residuals of right thigh and leg, 
all affected muscle groups, with osteomyelitis, traumatic 
arthritis, of right ankle and knee, and shortening of right 
leg, rated 100 percent; right leg thrombophlebitis, Muscle 
Group XIII, rated 60 percent; right thigh gunshot wound 
residuals Muscle Group XIII, rated 40 percent; gunshot wound 
residuals, right thigh, Muscle Group XIV, rated 40 percent; 
lumbar spine discogenic disease, rated 40 percent.  The 
combined evaluation for compensation is 100 percent with 
bilateral factors given for diagnostic codes 5010, 5275, 
5313, 5314, 5315, 5317, and 7121.

Although the Veteran has asserted that he is housebound and 
requires aid and attendance, the medical evidence fails to 
support that assertion.  A November 2006 VA aid and 
attendance examination report reflects that the upper 
extremities are unimpaired and that the Veteran is able to 
perform fine movement, self feeding, shaving, and other 
tasks.  While the lower extremities are seriously impaired, 
the Veteran is able to bear weight on both lower extremities 
and can walk 100 to 150 feet with the help of a walker.  The 
Veteran has reported severe right lower extremity pain since 
right total knee replacement was performed.  Nevertheless, in 
November 2006, the examining physician found that the Veteran 
was able to leave his home at anytime with the assistance of 
his spouse who drives the car.  The physician completed a VA 
Form 21-2680, Examination for Housebound Status or Permanent 
Need For Regular Aid and Attendance.  The physician checked 
the box on the form that indicates "Daily skilled services 
not indicated."  

In January 2007, the Veteran underwent two more VA 
examinations, one by a bone specialist and one by an arteries 
and veins specialist.  Both physicians concluded that the 
Veteran had not lost the use of his lower extremities.  

Other VA outpatient treatment reports do not tend to show 
that the Veteran requires daily skilled services or that he 
his housebound.  In this regard, all of the evidence is to 
the effect that the veteran is able to leave his home or its 
immediate premises.

Therefore, the veteran does not qualify for special monthly 
compensation based on the need for regular aid and attendance 
of another person or by reason of being housebound due to 
disability.  Thus, in summary, the preponderance of the 
evidence is against the veteran's claim on appeal. As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the Board has 
no other recourse but to deny the claim.  38 U.S.C.A. § 
5107)(b); Gilbert, supra.

Automobile and Adaptive Equipment or Adaptive Equipment Only

Eligibility for financial assistance to purchase one 
automobile or other conveyance and necessary adaptive 
equipment is warranted where one of the following exists as 
the result of injury or disease incurred or aggravated during 
active service: (1) Loss or permanent loss of use of one or 
both feet; (2) Loss or permanent loss of use of one or both 
hands; (3) Permanent impairment of vision of both eyes: 
Central visual acuity of 20/200 or less in the better eye, 
with corrective glasses, or central visual acuity of more 
than 20/200 if there is a field defect in which the 
peripheral field has contracted to such an extent that the 
widest diameter of visual field subtends an angular distance 
no greater than 20 degrees in the better eye; for adaptive 
equipment eligibility only: ankylosis of one or both knees or 
one or both hips. 38 C.F.R. § 3.808 (2008).

Entitlement to these benefits is based upon a finding that 
the disability which causes the loss of use is service-
connected.  "Loss of use" of an extremity, as defined at 
38 C.F.R. §§ 3.350(a)(2) and 4.63, is where "no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of the election 
below the elbow or knee, with use of a suitable prosthetic 
appliance."  The determination of loss of use will be made on 
the basis of the actual remaining function, whether the acts 
of grasping, manipulation, etc, in the case of the hand, or 
balance, propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  38 C.F.R. §§ 3.350(a)(2) and 4.63 (2008).  

Examples offered at 38 C.F.R. § 3.350(a)(2) for loss of use 
of a foot include extremely unfavorable ankylosis of the 
knee, or complete ankylosis of two major joints of an 
extremity, or shortening of the lower extremity of 3-1/2 
inches or more [emphasis added].  According to 38 C.F.R. 
§ 4.63 (a), loss of use of the foot is conceded where a lower 
extremity is shortened by 3 1/2 inches (8.9-cm) or more.

The veteran has not claimed entitlement to benefits based on 
a service-connected vision disability.  

In January 2007, the Veteran underwent two VA examinations, 
one by a bone specialist and one by an arteries and veins 
specialist.  Both physicians concluded that the Veteran had 
not lost the use of his lower extremities.  The arteries and 
veins examination report reflects a leg length discrepancy of 
4.0 centimeters.  The examiner did not mention that the 
measurement was taken from the anterior superior spine of the 
ilium to the internal malleolus of the tibia.  In fact, the 
report indicates that the right lower extremity was 4.0 
centimeters less than the left while "seated."  Because it 
states that this leg length was measured while seated, it 
suggests that the proper measurement method, as set forth at 
38 C.F.R. § 4.71a, was not used.  

This 4.0 centimeters leg length discrepancy varies starkly 
with that reported by the bone specialist.  The examining 
medical doctor who performed the January 2007 bones 
examination measured both legs from the anterior superior 
iliac spine to the medial malleolus, as specifically required 
at 38 C.F.R. § 4.71a, Diagnostic Code 5275.  Using the proper 
measurement procedure, the physician found the left leg to be 
37-inches and the right leg to be 30-inches.  Because the 
doctor provided the correct basis for this measurement, that 
is, the basis that complies with the measuring instruction 
set forth at Diagnostic Code 5275, the Board finds this 
measurement to be more persuasive than that provided by the 
arteries and veins examiner.  The claims files further 
reflect that the leg length discrepancy is service-connected.  

Because a service-connected leg length discrepancy of 7-
inches is clearly shown, loss of use of the right foot must 
be conceded.  38 C.F.R. § 3.350, 4.63.  Because loss of use 
of the right foot is shown, the requirement that there be 
loss or permanent loss of use of one or both feet is met.  
Eligibility for financial assistance to purchase one 
automobile or other conveyance and necessary adaptive 
equipment is therefore warranted.

After considering all the evidence of record, the Board finds 
that the evidence favors the claim.  Entitlement to 
automobile and adaptive equipment must therefore be granted.


ORDER

Special monthly compensation based on the need for regular 
aid and attendance of another person, or on account of being 
housebound, is denied.

Automobile and adaptive equipment or to adaptive equipment 
only is granted, subject to the laws and regulations 
governing payment of monetary benefits.



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


